Citation Nr: 0842036	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-12 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.B., his spouse


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1978 to 
October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In support of his claims, the veteran and his wife testified 
at a hearing in October 2005 at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ).

In November 2005, the Board determined the veteran had 
submitted new and material evidence to reopen his previously 
denied, unappealed, claims for service connection for 
bilateral forearm, shoulder, and wrist disabilities.  
However, the Board then proceeded to deny, as matter of law, 
the claim for service connection for the forearm disability 
(the fusion of the radius and ulna) - concluding it was the 
result of a congenital defect.  The Board remanded the 
remaining claims concerning the bilateral wrist and shoulder 
disabilities, and a bilateral elbow disability, to the RO via 
the Appeals Management Center (AMC) before readjudicating 
them on the underlying merits (de novo).  

The Board subsequently issued a decision in June 2006 denying 
these remaining claims concerning the bilateral wrist, 
shoulder, and elbow disabilities, and in response the veteran 
appealed to the U. S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In a September 2007 Order, granting a Joint 
Motion, the Court vacated the Board's decision and remanded 
this case for further development and readjudication in 
compliance with the specified directives.  As a result, 
the Board in turn remanded this case in November 2007 to 
fulfill obligations under the Veterans Claims Assistance Act 
(VCAA) and to obtain another VA medical nexus opinion.  The 
AMC has since completed that requested development, continued 
to deny the claims, and returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  A VA physician, asked to comment on this case while it 
was recently on remand, confirmed in a July 2008 report of 
his findings that the veteran has a congenital defect 
(diagnosed as bilateral proximal radio-ulnar synotisis, i.e., 
consequent fusion of his radius and ulna), which clearly and 
unmistakably existed prior to him beginning military service 
in June 1978.

2.  When asked to further clarify his opinion, this same VA 
examiner indicated in August 2008 that nothing in the claims 
file (c-file), which he had reviewed in its entirety before 
providing his opinion, supported concluding anything other 
than the veteran's pre-existing congenital disability (also 
referring to the complaints regarding his shoulders, elbows, 
and wrists) also clearly and unmistakably was not exacerbated 
during service beyond the condition's natural progression.

3.  The medical and other evidence against the claims is more 
probative than the evidence supporting them, including in 
terms of whether these claimed conditions are directly 
attributable to the veteran's military service.


CONCLUSION OF LAW

The veteran's bilateral wrist, shoulder, and elbow 
disabilities were not incurred or aggravated during his 
military service and may not be presumed to have been, 
including by superimposed disease or injury of his pre-
existing congenital bilateral fusion of the radius and ulna.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 4.9 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in December 2001, April 2003, March 2005 and 
February 2008 (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002)

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent 
the VCAA notice letter in February 2008, on remand, 
discussing the downstream disability rating and effective 
date elements of the claims and then went back and 
readjudicated the claims in the August 2008 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007), petition for cert. filed, 
No. 07-1209 (S. Ct. Mar. 21, 2008).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations and obtained medical opinions to 
determine the etiology of his bilateral wrist, elbow and 
shoulder disabilities, including, in particular, in terms of 
whether there is clear and unmistakable evidence of pre-
existing disability and clear and unmistakable evidence this 
pre-existing disability was not aggravated during his 
military service beyond its natural progression.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.



Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service 
beyond its natural progression.  The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  See also Vanerson v. West, 12 Vet. App. 254, 258 
(1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
Court noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undeniable."  Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).

In this precedent opinion, VAOPGCPREC 82-90, VA's General 
Counsel indicated there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect 
during service.  

Whether the Veteran is Entitled to Service Connection for a 
Bilateral Elbow Disability

The veteran claims that his military service chronically 
aggravated his pre-existing congenital bilateral forearm 
condition, resulting in bilateral elbow disability.  

In light of the fact that the record reflects that the 
veteran had a congenital bilateral forearm disability that 
necessarily pre-existed his entrance into active military 
service (see the Board's findings of fact, conclusions of 
law, and reasons and bases when denying this claim in 
November 2005), and which appears to have some degree of 
medical relationship to one or more of the current conditions 
for which service connection has been claimed, the Board 
will, at the outset, address the matter of whether he should 
be presumed to have been in sound condition at the time he 
began active duty service.  Provided that the presumption of 
soundness is deemed to apply under these circumstances, with 
regard to the present disability under consideration, then 
the determinative question will consist of whether that 
condition claimed was directly incurred in service - if he 
is not considered medically sound at the time of entry, 
however, then the Board's analysis must then instead resolve 
whether that particular disability underwent substantial 
aggravation therein.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Regarding the veteran's claimed bilateral elbow disability, 
the medical evidence of record from the time period during 
which he served, as well as since then which characterizes 
the nature of the current pathology shown affecting the 
bilateral forearms, establishes that the presumption of 
soundness need not apply in relation to that disorder.  
Reviewing the veteran's SMRs, the report of his March 1978 
induction examination in and of itself does not include any 
notation as to the existence of an elbow disorder.  
Nonetheless, as discussed below, there is still sufficient 
evidence as to clearly demonstrate that he had a 
substantially similar disease or injury that existed prior to 
service -- an already existing condition in which there was 
partial fusion of the radius and ulna. And where is clear and 
unmistakable evidence both that a particular disease or 
injury pre-existed service and was not aggravated therein (as 
is the case here), the presumption of soundness will be 
deemed to have been rebutted.  See VAOPGCPREC 3-2003 (July 
16, 2003).

Subsequent to the veteran's induction into service, and soon 
after the occurrence of a right elbow injury in October 1979, 
he was diagnosed as having a congenital fusion of the radius 
and ulna, bilaterally.  Additional records of in-service 
evaluation and treatment confirmed this diagnosis, and more 
recent evaluation reports from VA physicians dated in 
September 2002 and December 2005 indicate that this was a 
congenital condition (and thereby nonservice-related).  The 
Board has so far issued a denial of the issue on appeal of 
service connection for this condition of the bilateral 
forearms -- the basis for which being that the fusion to the 
radius and ulna was determined to represent a congenital or 
developmental disorder, and under VA law it could not be 
service-connected.  38 C.F.R. §§ 3.303(c), 4.9.  


The Board notes at present that the claimed elbow disorder, 
while not identical to the bilateral forearm condition for 
which service connection is precluded (since it pertains to 
any aggravation of symptomatology beyond that due to the 
fusion of the radius and ulna condition, itself), is at or 
nearly at the same location and general area of functional 
impairment as the congenital orthopedic condition -- the 
presence of fusion is at the proximal ends of the radius and 
ulna, and thus the location is at the elbow and extends to 
the wrist.  Thus, there is clearly a pre-existing disability 
involving the elbow and wrist region, and the remaining 
requirement to rebut the presumption of soundness will 
consist of definitive evidence of the absence of in-service 
aggravation.  See 38 C.F.R. § 3.306.  Also, since the pre-
existing condition is that of a congenital disorder, the 
aggravation of that disorder must have occurred due to 
superimposed disease or injury in order to warrant service 
connection.  See VAOPGCPREC 82-90 (July 18, 1990).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

The more recent medical evidence indicates the veteran 
currently experiences the bilateral elbow disability claimed.  
The VA examination report, dated in December 2005, for 
instance, establishes that there was the indication of 
restricted mobility at the elbow joints, including absence of 
rotational movement (both supination and pronation).  
Otherwise, there were no additional residuals, status-post an 
injury to the right elbow joint.  A previous VA examination 
report conducted by Dr. T. (an independent private 
physician), in March 2003, also indicates the presence of 
partial or total ankylosis of the elbow joint, and pain on 
movement.  In both instances, the above physicians attributed 
these symptoms to the underlying congenital condition itself 
- however, since the claim is for aggravation of the 
congenital disorder from additional physical strain in 
service, it is at least plausible that the current severity 
of symptoms shown would eventually found to be attributable 
to such strain.  Also, an April 2005 private evaluation 
report notes that he experienced tenosynovitis.  The 
existence of the currently disability claimed is the first 
initial requirement in order to establish a valid claim for 
service connection.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also 38 U.S.C. § 1110 (formerly § 310).  Given 
the evidence of such, the Board will proceed to evaluate 
whether there is objective support for the finding of a 
relationship between a bilateral elbow condition and the 
veteran's service, on the basis of any aggravation of his 
pre-existing orthopedic disability.

There are several opinions of record from both VA and private 
physicians who have evaluated the veteran, as to the 
likelihood of aggravation of his condition originally noted 
in service of fusion of the bilateral radius and ulna.  At 
least one of these medical opinions provided, as stated 
below, presents some findings that are generally favorable to 
his claim, even while it does not directly address the 
existence of a specific elbow disorder, but identifies what 
apparently includes symptoms involving the elbow region that 
were exacerbated by service.

In one such opinion of record, from M.P., a private physician 
assistant, dated in October 2001, states that the veteran had 
a history of bilateral ulna and radius fusion from birth, and 
that due to his previous work in the military, overuse of his 
arms had caused pain in the shoulders and parasthesias in the 
hands.  The physician assistant also observed that he did not 
have full extension of his elbows, and could not perform 
pronation and supination of his arms.  This opinion provided 
a distinct reference to current elbow problems believed to be 
associated with military service, and based on what was 
considered to be aggravation by occupational duties and 
responsibilities in service.

Then in September 2002, the veteran underwent a VA 
examination conducted by Dr. T., which revealed a diagnosis 
of the congenital fusion of radius and ulna condition, along 
with present shoulder and wrist pathology, and significant to 
the instant claim, while there was no diagnosis of a specific 
elbow disability, the examiner observed that the veteran had 
the inability to pronate or supinate his forearms.  This 
condition had a substantial impact upon functional use of the 
upper extremities, and occupational functioning.

The examiner's remaining findings on the etiology of present 
pathology were focused primarily upon shoulder and wrist 
disabilities, however, to the extent that this is of some 
value in reviewing the issue of causation as to the elbow 
claim, this opinion merits discussion.  He explained that 
after review of the medical records and examination, he 
believed that the veteran had aggravation of the shoulders 
and wrists that occurred in service.  The veteran would have 
had a certain amount of stress regardless of having entered 
service because of his inherent congenital forearm condition, 
but it was at least as likely as not that his service 
aggravated the congenital condition.  And in a March 2003 
supplemental opinion, he reiterated this opinion and 
suggested the veteran had sustained some damage to the 
shoulders, the wrists and elbows with the physical training 
subjected to in service.  He stated that while he realized 
there was no documentation of aggravation therein, such had 
likely occurred with the usual training and his inability to 
supinate/pronate his arms.

In the report of a subsequent December 2005 VA examination, 
the examiner initially indicated his review of the veteran's 
SMRs and post-service history, and observed that he had 
sustained two separate injuries to the right elbow while 
playing football, in October 1979 and September 1982 
respectively.  In the first instance, he was treated with 
measures of a sling and physiotherapy, and returned to normal 
status after a month, and the second injury was treated 
similarly with good results.  Subsequent records showed that 
shoulder problems were first manifested post-service in 1990, 
and he had been in receipt of workman's compensation benefits 
from his present civilian employer since 2001 for tendonitis 
of the wrists.  A physical examination revealed, in part, 
that both elbows were in a fixed position with practically no 
supination or pronation possible on either side.  The veteran 
was compensating his rotational movements at the shoulders on 
both sides.  The overall diagnosis, as it pertained to elbow 
problems, was that of restricted mobility and total absence 
of rotational movement considered to be related to fixed 
deformity of both elbow joints.

The VA physician evaluating the veteran then proceeded to 
indicate that in his opinion, the bilateral elbow condition 
described (in addition to wrist and shoulder conditions) was 
"not at least as likely as not" the result of the injuries or 
events during active service.  He explained that the 
veteran's major impairments were related to his elbow 
problems, which were congenital in nature, and that his 
recent symptoms pertaining to his wrists and shoulders were 
related to compensatory use of these joints to overcome the 
limitations of his elbow functions, with resulting tendonitis 
symptoms - this was considered to be more likely a natural 
progression rather than related to a specific injury.  The 
symptoms were also more prominent on the right side, because 
he was right hand dominant.  Additionally, pertaining to the 
injury to the right elbow in particular, the examiner opined 
that the congenital fixed deformity with restricted mobility 
was not at least as likely as not due to the in- service 
football injures, since these were treated with limited 
measures in service, and resolved soon with no residual 
complaints or any problems.  There was also no radiological 
evidence of isolated arthritic changes or joint involvement 
to the injured joint (right elbow) on recent x-rays.

In an April 2006 statement, a physician at a military 
hospital indicated that the veteran had a diagnosis of 
bilateral congenital radial ulnar synostosis.  He further 
stated that the veteran in addition to his prior active duty 
had been a long-time Civil Service employee, and that he 
reported that his physical fitness activities in both service 
and post-service employment had aggravated this condition.  
Based on recommendations from treating physicians, the 
veteran had required transition to a less physically 
demanding position in his Civil Service career due to this 
condition.  The physician determined that it was more likely 
than not that the veteran's congenital radial ulnar 
synostosis was aggravated by physical fitness and work 
activities in the military, and work activities in the Civil 
Service.

In vacating the Board's prior June 2006 decision, the Court 
indicated the Board did not apply the correct legal standard 
in determining whether the presumption of soundness had been 
rebutted, and that the Board also impermissibly had relied on 
an examination report - referring to the December 2005 VA 
examiner's opinion, which was premised on the wrong legal 
standard.  So the Court directed that the Board obtain 
additional medical comment concerning this case using the 
correct legal standard.  See again McLendon v. Nicholson, 20 
Vet. App 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) (VA must obtain a medical opinion when necessary 
to decide a claim).

Consequently, the Board remanded this case in November 2007 
for this additional medical comment using the correct legal 
standard.  And on remand, as also requested, the AMC had a 
different VA physician (who had not previously examined the 
veteran or commented) provide his additional impressions.  


This physician indicated in a July 2008 report of his 
findings - and August 2008 supplement for further 
clarification, that, based on his review of the entire record 
for the pertinent medical and other history, including the 
prior VA examinations and opinions in September 2002 and 
March 2003 by Dr. T and in December 2005 by Dr. M, there is 
clear and unmistakable evidence that the proximal radio-ulnar 
synostosis diagnosed is congenital in nature and therefore 
necessarily existed prior to the veteran beginning his 
military service in June 1978.  According to 38 C.F.R. §§ 
3.303(c), 4.9, congenital or developmental defects 
necessarily predated a veteran's entrance into military 
service and, therefore, automatically rebut the presumption 
of soundness and are considered to have preexisted service.  
See also VAOPGCPREC 82-90 (July 18, 1990); Winn v. Brown, 8 
Vet. App. 510, 516 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  In addition, this VA examiner further opined that 
there also is clear and unmistakable evidence that the 
veteran's present bilateral elbow complaints are not the 
result of aggravation of his 
pre-existing condition during service beyond its natural 
progression.

And while this VA physician seemed a bit confused as to the 
correct wording to articulate his opinion - in light of the 
requirement there be clear and unmistakable evidence both of 
pre-existing disability and of no aggravation of this 
disability during service beyond its natural progression (see 
again VAOPGCPREC 3-2003), when one considers the entirety of 
the opinion there is no disputing it is unfavorable in both 
regards.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (In evaluating evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole).  See, too, Lee v. Brown, 
10 Vet. App. 336, 338 (1997) (An etiological opinion should 
be viewed in its full context and not characterized solely by 
the medical professional's choice of words).



As well, there is no indication of degenerative joint disease 
(arthritis) in the veteran's elbows - certainly to a 
compensable degree of at least 10-percent disabling, within 
one year after his service ended.  This evidence goes against 
finding this condition was either directly or presumptively 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  See also Struck v. Brown, 9 
Vet. App. 145 (1996).

In adjudicating the claims at issue for service connection, 
it is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same, 
including accepting certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Here, though, there are compelling reasons for accepting the 
report of the VA physician that most recently commented in 
July and August 2008, on remand, over the opinions to the 
contrary.  And this is true even if one removes the earlier 
December 2005 VA examiner's unfavorable conclusions from the 
analysis since, as the Court pointed out, he used an 
incorrect legal standard in reaching those unfavorable 
conclusions.  The VA examiner that most recently commented in 
July and August 2008 ruled out a medical relationship between 
the veteran's military service and a bilateral elbow 
disorder, explaining that the congenital forearm condition 
(referring to the radius and ulna fusion) from prior to 
service did not appreciably worsen due to events occurring 
during service.  Thus, he expressly considered the question 
at hand of potential in-service aggravation.  Indeed, because 
of the Court's order vacating the Board's prior decision, 
this examiner, as directed in the Board's subsequent remand 
for his additional medical comment, specifically endeavored 
to use the correct clear-and-unmistakable-evidence standard 
as explained in VAOPGCPREC 3-2003.  


See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) (wherein the Federal Circuit Court adopted the General 
Counsel's position in this precedent opinion, 3-2003).

The VA physician commenting in July and August 2008 further 
found that the current symptoms shown were more likely a 
natural progression of the pre-existing condition, so, by 
implication, not the result of aggravation by the right elbow 
injuries sustained in service.  As the prior December 2005 VA 
examiner concluded, records show those injuries resolved 
relatively soon after they occurred and without any 
identifiable residual effect, so they were analogous to a 
temporary "flare-up" rather than an injury that would 
constitute chronic (meaning permanent) aggravation.  See 
Routen, 10 Vet. App. at 189; Hunt, 1 Vet. App. at 297.  
Significantly, the conclusion expressed by the VA physician 
commenting in July and August 2008 reflects his review of and 
is consistent overall with the objective information from the 
veteran's medical history, and is based on the records of 
evaluation and treatment during service.  The VA physician 
commenting in July and August 2008 also reviewed the entire 
claims file, including the reports of the prior medical 
evaluations (and resulting opinions) in September 2002 and 
March 2003 by Dr. T and in December 2005 by Dr. M.  So the 
July and August 2008 opinion had the proper factual 
foundation.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993) (the 
factors for assessing the probative value of an opinion on 
the question of medical nexus, include the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).

The medical opinions to the contrary suggest the veteran's 
congenital forearm condition, though, by definition, 
necessarily pre-existing his military service, nonetheless 
was aggravated by training exercises and his course of 
occupational duties in service, potentially resulting in the 
onset of elbow disability.  The October 2001 physician 
assistant's statement, of these opinions, provides the most 
definitive opinion that links the veteran's current limited 
mobility in the elbows with his military service.  The 
September 2002 VA examiner's opinion, in general, pertains to 
current wrist and shoulder disabilities and mentions elbow 
problems only in passing.  Also, the April 2006 physicians' 
statement does not specifically identify a current elbow 
disorder, so much as note previous aggravation of the 
congenital forearm condition - and that treatment provider 
identified as a contributing cause the veteran's post-service 
civilian employment, and which represented a significant 
intercurrent cause of disability, in addition to service 
itself.  See 38 C.F.R. § 3.303(c).

Furthermore, each of these contrary opinions, although 
consistent with the history of the training and occupational 
responsibilities in service, do not also include reference to 
specific documented events from service, which would 
effectively provide the most persuasive evidence on the 
question of aggravation.  In this respect, the September 2002 
examiner was able to review the claims file - but as he 
himself stated, his eventual conclusion was based on general 
information as to the veteran's service and not on the 
service medical records (SMRs).  And as indicated, even while 
this is the most comprehensive opinion of record, besides the 
most recent opinions in July and August 2008, the conclusion 
stated therein primarily concerns disabilities other than 
affecting the elbows.  Note also that since in this 
particular case the required evidence of aggravation must be 
shown as having occurred due to superimposed disease or 
injury, because the pre-existing condition was a congenital 
or developmental disorder, the most persuasive evidence of 
aggravation would consist of a specific injury having caused 
the additional degree of disability.

The Board thus concludes there is both clear and unmistakable 
evidence the veteran had a pre-existing bilateral fusion of 
the radius and ulna and that there is clear and unmistakable 
evidence that this condition was not chronically aggravated 
during his military service beyond its natural progression, 
by superimposed disease or injury.  Accordingly, based upon 
the VA opinions obtained in July and August 2008, as well as 
evidentiary basis in the veteran's medical history, the 
evidence does not show service aggravated his congenital 
forearm disability, resulting in a present bilateral elbow 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  So the presumption of 
soundness has been effectively rebutted, and the claim for 
service connection for a bilateral elbow disability must be 
denied.

Whether the Veteran is Entitled to Service Connection for 
Bilateral Wrist and Shoulder Disabilities

As for these remaining claims, involving bilateral wrist and 
shoulder disabilities, aside from the determination as to the 
likely medical cause of these disorders, and whether they are 
service-related, the history of these conditions is such that 
there is a plausible basis for the application of the 
presumption of soundness.  In addition to the absence of 
findings of a wrist or shoulder problem at service entrance, 
the later diagnosis in service of a congenital fusion of the 
radius and ulna, while it could represent a precursor to a 
wrist and/or shoulder condition, clearly is in a separate 
location as the claimed wrist and shoulder problems.  
Notwithstanding also that there is extensive evidence showing 
that the congenital forearm disorder may be associated with 
or have contributed in some respect to the subsequently 
diagnosed wrist/shoulder problems, there is nothing to 
suggest these are the same disorder, in other words, that the 
veteran had a congenital forearm disorder and a related wrist 
and/or shoulder condition that both pre-existed service.  
Instead, wrist and shoulder problems were not observed until 
after separation from service.  So there is a reasonable 
basis upon which to conclude that neither a bilateral wrist 
nor a shoulder disorder, itself, pre-existed service.  The 
presumption of soundness does apply as to these disabilities, 
and the operative question is then whether they were directly 
incurred in service.  See 38 C.F.R. § 3.303(d).  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing to 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(discussing requirement of medical causation in establishing 
service connection on a theory of direct incurrence).

This finding concerning the presumption of soundness is 
consistent with the veteran's representative's own allegation 
in his written brief presentation, in addition to the medical 
evidence.  If there is any further indication, however, of 
the development of a bilateral wrist or shoulder disability 
that was actually as the consequence of a specific disease or 
injury in service that, in turn, aggravated his pre-existing 
congenital disorder (i.e., a superimposed event upon his 
congenital disorder) that would still warrant consideration 
as another potential basis for demonstrating a medical 
relationship to service, as well.

There is competent evidence that, at a minimum, establishes 
the likelihood that the veteran has current bilateral wrist 
and shoulder conditions.  Pertaining to his wrists, the 
December 2005 VA examiner diagnosed the veteran as having 
arthralgia of the wrists with mild functional impairment and 
a history of tendonitis.  A December 2004 private physician, 
Dr. M., following a neurologic evaluation noted the veteran 
had bilateral ulnar positive wrist causing impingement of the 
triangular fiber cartilage.  The September 2002 VA 
examination report conducted by Dr. T. also indicates the 
presence of mild strain of each wrist.  In reference to the 
veteran's shoulders, the December 2005 examination report 
documents that he had a history of shoulder tendonitis and 
rotator symptoms.  The prior examination also revealed the 
presence of left shoulder strain and an x-ray evaluation that 
showed in the left shoulder a widening of the 
acromioclavicular (AC) joint.  The existence of current 
pathology claimed is accordingly established.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

With respect to the medical history of the wrist and shoulder 
conditions claimed, there is no finding of a disability 
affecting those regions referenced in the veteran's SMRs.  
Also, the post-service evidence is absent for any signs of 
arthritis, or other condition attributed to wrist and/or 
shoulder impairment, within one year of his separation from 
service.  Hence, neither disability may be presumed to have 
been incurred in service on the basis of a condition of a 
chronic nature which has manifested to at least a compensable 
degree one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, just as in the case of the bilateral elbow 
disability, the VA physician commenting in July and August 
2008 concluded there is clear and unmistakable evidence 
indicating both that the veteran had a pre-existing 
congenital disability, and that it was not chronically 
aggravated during his military service beyond its natural 
progression.  This VA physician indicated his opinion was in 
response to the veteran's complaints concerning his 
shoulders, wrists, and elbows.

And as already explained, the July and August 2008 VA 
physician's opinion addressed the correct legal standard - 
as the Board had requested when remanding this case at the 
Court's direction.  And, again, although the VA physician 
admittedly had difficulty articulating his opinion in a 
manner addressing the correct legal standard, the overall 
tone of the opinion is patently unfavorable in both of the 
mandatory respects discussed in VAOPGCPREC 3-2003 and Wagner.

Another medical opinion of record that addresses the claimed 
wrist and shoulder disabilities, in regard to whether these 
conditions were directly incurred in service (as opposed to 
solely due to in-service aggravation) is the December 2005 
VA examination report.  Also keep in mind that the Court's 
exception to this opinion was predicated on the notion that 
it did not address the correct legal standard for rebutting 
the presumption of soundness at service entrance and showing 
chronic aggravation of these conditions during service beyond 
their natural progression, as opposed to the alternative 
consideration of whether they were directly incurred in 
service.  So in this latter respect, the December 2005 
VA examiner's opinion is still probative.

This VA examiner indicated at first his detailed review of 
the veteran's history (as previously summarized), and further 
that on objective examination of the upper extremities both 
the wrists and shoulders were normal outwardly in appearance.  
Range of motion in the shoulders was normal, bilaterally, and 
the wrists were anatomically normal with slight restriction 
as reported.  The diagnosis, as noted, was arthralgia of the 
wrists and a history of tendonitis and rotator symptoms.  
Relevant to etiology, however, this VA examiner concluded 
that the recent symptoms involving the veteran's wrists and 
shoulders were due to compensatory use of these joints to 
overcome restrictions of his congenital bilateral forearm 
disorder - and thus, the wrist/shoulder pathology was 
considered a natural progression rather than specific injury 
related.  And with respect to the documented right elbow 
injuries that occurred in service in October 1979, and again 
in September 1982, the examiner clarified that these appeared 
to have been soft tissue injuries that were amenable to 
treatment at the time, which did not produce any specific 
residual complaints.

While this opinion is clearly responsive to a theory of 
entitlement to service connection on the basis of in-service 
aggravation (and might be dispositive were the presumption of 
soundness inapplicable here), it likewise rules out direct 
incurrence of the disabilities claimed.  The examiner has 
indicated that neither the documented right elbow injury, nor 
any other event in service, is identifiable as the direct 
cause of subsequent disability, but rather, that current 
upper extremity problems, whether involving the wrists or 
shoulders, are attributable to other unrelated causes.

Taking into consideration that this medical opinion is 
objectively grounded in a review of the veteran's claims file 
and more contemporaneous examination findings (see Prejean, 
13 Vet. App. at 448-9), and also that the evaluating VA 
physician has had the opportunity to further review several 
of the other relevant opinions provided thus far, and has 
expressed his particular conclusion in relatively definitive 
terms, it should be deemed to have a significant probative 
value, and to generally provide for the absence of the 
presence of a direct causal relationship to service (causal 
nexus).

The matter of a direct medical relationship to service aside, 
there is nonetheless some additional evidence suggesting the 
development of bilateral wrist or shoulder disabilities is 
associated with the veteran' previously noted congenital 
condition of fusion of the radius and ulna.  So even while 
the presumption of soundness is found to apply, and service 
connection due to incurrence in service is the primary legal 
theory having been applied, the Board will furthermore 
consider as one additional source of entitlement that of 
potential aggravation of his pre-existing forearm condition, 
for complete consideration of the merits of his claims.  

Concerning this, in compliance with the Board's November 2007 
remand directive, the AMC obtained the additional medical 
opinions in July and August 2008 to determine whether there 
is clear and unmistakable evidence that the veteran's 
bilateral proximal radio-ulnar synostosis existed prior to 
service, and, if there is, whether there also is clear and 
unmistakable evidence this condition was not aggravated 
during his military service beyond its natural progression, 
so as to have caused additional disability involving his 
wrists and shoulders.  And as already explained, to 
facilitate making these important determinations, this 
examiner reviewed the veteran's claims file in its entirety 
for his pertinent medical and other history.  This review 
included, as also already mentioned, the results of the 
veteran's prior evaluations in September 2002 and March 2003 
by Dr. T and in December 2005 by Dr. M.  Based on this 
comprehensive review of the file, this examiner concluded in 
the July and August 2008 report of his findings that there is 
clear and unmistakable evidence that the bilateral proximal 
radio-ulnar synostosis diagnosed is congenital in nature and, 
therefore, necessarily existed prior to the veteran beginning 
his military service June 1978.  But this examiner also 
determined there is clear and unmistakable evidence that the 
veteran's 
pre-existing condition was not chronically aggravated by his 
military service beyond the condition's natural progression, 
so as to have resulted in additional disability involving his 
wrists and shoulders.

The Board has also considered the veteran's allegations 
concerning the development of the claimed disabilities of the 
upper extremities, to the effect that these current 
manifestations are the result of injury and other events 
during his military service.  But since he is a layman, he 
does not have the necessary medical training and expertise to 
give a probative opinion on the cause of the medical 
conditions at issue, including in terms of whether they were 
directly incurred in service or alternatively, if a pre-
existing condition, were aggravated during service beyond its 
natural progression.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran is only competent to comment on symptoms 
he has personally experienced (e.g., pain, weakness, 
limitation of motion, etc.), not on the more determinative 
issue of whether these symptoms are somehow attributable to 
his military service.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



Accordingly, the claims for service connection for bilateral 
wrist, shoulder and elbow disabilities must be denied.  
Because, for the reasons and bases discussed, 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral elbow, wrist 
and shoulder disabilities are denied.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


